UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4086


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID MATTHEW HALLMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00010-CCE-1)


Submitted:   November 21, 2013            Decided:   December 13, 2013


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant.   Anand P. Ramaswamy, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David   Matthew        Hallman      pled      guilty,   pursuant   to    a

written plea agreement, to four counts of using a minor child to

engage in sexually explicit conduct for the purpose of creating

child   pornography,         in    violation      of   18    U.S.C.   §   2251(a),    (e)

(2012).       Although Hallman’s Guidelines range resulted in a life

sentence,      this    was        limited   by     the      applicable     thirty-year

statutory maximum.           See 18 U.S.C. § 2251(e).             The district court

thus imposed four consecutive thirty-year sentences, resulting

in an aggregate term of 1440 months’ imprisonment.                            See U.S.

Sentencing Guidelines Manual § 5G1.2(d) (2011).

              On   appeal,        counsel   has    filed      a   brief   pursuant     to

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no nonfrivolous grounds for appeal, but asking us to review

Hallman’s convictions and the reasonableness of the sentence.

Although advised of his right to file a pro se supplemental

brief, Hallman has not done so.                  The Government has declined to

file a response brief.             For the reasons that follow, we affirm.

              Because Hallman did not move in the district court to

withdraw his guilty plea, we review the Fed. R. Crim. P. 11

hearing for plain error.               United States v. Martinez, 277 F.3d
517,    525   (4th    Cir.    2002).        To    prevail     under   this   standard,

Hallman must establish that an error occurred, that this error

was plain, and that it affected his substantial rights.                          United

                                            2
States v. Massenburg, 564 F.3d 337, 342–43 (4th Cir. 2009).                              Our

review of the record establishes that the district court fully

complied with the mandates of Rule 11, ensuring that Hallman’s

plea was knowing and voluntary, and supported by an independent

basis in fact.      We therefore affirm Hallman’s convictions.

            We    review        Hallman’s         sentence      for     reasonableness,

applying    an    abuse    of    discretion         standard.          Gall    v.    United

States,    552 U.S. 38,    46,    51    (2007).         This     review     requires

consideration       of      both        the       procedural          and     substantive

reasonableness of the sentence.                    Id. at 51.          We first assess

whether    the    district      court     properly         calculated       the   advisory

Guidelines range, considered the factors set forth in 18 U.S.C.

§ 3553(a)     (2012),      analyzed       any       arguments     presented         by   the

parties, and sufficiently explained the selected sentence.                               Id.

at 49–51; see United States v. Lynn, 592 F.3d 572, 575–76 (4th

Cir. 2010).

            If    there    is      no    procedural         error,     we     review     the

substantive      reasonableness         of    the    sentence,        “examin[ing]       the

totality    of    the    circumstances        to     see    whether     the    sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                               United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

If the sentence is within the defendant’s properly calculated

Guidelines       range,    we     apply       a     presumption        of     substantive

                                              3
reasonableness.            United States v. Bynum, 604 F.3d 161, 168-69

(4th Cir. 2010); see Rita v. United States, 551 U.S. 338, 347

(2007) (permitting appellate presumption of reasonableness for

within-Guidelines sentence).

               We have thoroughly reviewed the record and conclude

that     the    sentence      is      both    procedurally         and   substantively

reasonable.           We    discern     no    error    in    the    district    court’s

computation of Hallman’s Guidelines range, the opportunities it

provided Hallman and his counsel to speak in mitigation, or its

explanation of the sentence imposed by reference to the relevant

§ 3553(a)       factors.           In    addition      to     noting     its    overall

consideration of the relevant sentencing factors, the district

court     opined      that     the      aggregate      1440-month        sentence   was

appropriate given the seriousness of Hallman’s offense conduct,

which included recording the repeated rapes and sexual abuse he

and his co-defendant inflicted on multiple minor children, and

the need to impose a just punishment that would protect the

public    from     any      such     future       criminal   conduct      by   Hallman.

Finally, we have found no basis in the record to overcome the

presumption      of     reasonableness        accorded       the    within-Guidelines

sentence the district court imposed.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm the judgment of the district court.

                                              4
This court requires that counsel inform Hallman, in writing, of

the right to petition the Supreme Court of the United States for

further review.      If Hallman requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Hallman.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                     5